Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 1, 2019

                                      No. 04-19-00121-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                v.

                                      Rodolfo CANALES,
                                           Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-08-00191-CVK
                         Honorable Walden Shelton, Judge Presiding


                                         ORDER
       This is an accelerated appeal. Appellant’s brief is due April 2, 2019. Appellant has filed
a motion asking this court for an additional thirty days in which to file the brief. After review,
we GRANT appellant’s motion and ORDER appellant to file its brief in this court on or before
May 2, 2019.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court